DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A restriction was requested to one of the following inventions under 35 USC 121: Claims 1-10 (Invention I) drawn to a method for transforming project score and classification. Claims 11-16 (Invention I) are drawn to a method of generating a consolidated report of project comparison and benchmarking data. Claim 17 (Invention ITI) is drawn to a method of transforming project attributes into a project score and classification and producing a consolidated report. Applicant elected to prosecute the Invention I represented by claims 1-10, drawn to a method for transforming project score and classification. Claims 1-10 are pending and this office action is in response to claims 1-10.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Examiner notes that it is unclear how the limitations in this claim are to be interpreted in light of the specification, notably in at least para 0025-0026. Examiner will interpret accordingly.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-10, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-10 are directed to the abstract idea of transforming project attributes into a project score and classification.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites reading a project models produced by a plurality of first applications where the project models follow a model specification that includes: (a) a multitude of model dimensions, (b) a multitude of model classes, (c) a model scoring rules, and (d) a model classification rules; receiving a multitude of project attributes, each comprised of a project attribute identifier and a project attribute value from a plurality of sources; for each the project models, a) computing a multitude of model class scores using the project attributes that correspond to a model dimension applying the model scoring rules; b) assigning a project score from the model class score based on the model scoring rules; and c) assigning a model class identifier and a model class label based on the model classification rules; d) assigning a project class identifier based on the model class identifier and a project class label based on the model class label; assigning a unique project identifier; and writing the unique project identifier, the project score, the project class identifier, the project class label, the project attributes.
	These claim limitations fall within the Mental Processes grouping of abstract ideas for they are concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion).	Furthermore, the claims as currently written can practically be performed by a human using pen and paper. Examiner will note that the use of a physical aid (e.g., pencil and paper, computer implementations or a slide rule) to help perform a mental step does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. For instance, in CyberSource, the court determined that the step of "constructing a map of credit card numbers" was a limitation that was able to be performed "by writing down a list of credit card transactions made from a particular IP address." In making this determination, the court looked to the specification, which explained that the claimed map was nothing more than a listing of several (e.g., four) credit card transactions. The court concluded that this step was able to be performed mentally with a pen and paper, and therefore, it qualified as a mental process. 654 F.3d at 1372-73, 99 USPQ2d at 1695. See also Flook, 437 U.S. at 586, 198 USPQ at 196 (claimed "computations can be made by pencil and paper calculations"); University of Florida Research Foundation, Inc. v. General Electric Co., 916 F.3d 1363, 1367, 129 USPQ2d 1409, 1411-12 (Fed. Cir. 2019) (relying on specification’s description of the claimed analysis and manipulation of data as being performed mentally "‘using pen and paper methodologies, such as flowsheets and patient charts’"); Symantec, 838 F.3d at 1318, 120 USPQ2d at 1360 (although claimed as computer-implemented, steps of screening messages can be "performed by a human, mentally or with pen and paper").
	Furthermore, claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").
	Accordingly, the claim recites an abstract idea and dependent claims 4-10 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a network, one or more processors, a computer memory, and history datastore. The network, one or more processors, a computer memory, and history datastore are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1-3 includes various elements that are not directed to the abstract idea under 2A. These elements include a network, one or more processors, a computer memory, history datastore, user interface, application programming interface and the generic computing elements described in the Applicant's specification in at least Para 0037-0043. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, Claim 1 recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claims 1-3, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clater (US 2006/0173762 A1) in view of Ray et al. (US 2017/0132546 A1).
	Referring to Claim 1, Clater teaches a method for transforming project attributes into a project score and classification comprising:
	reading a project models produced by a plurality of first applications into a computer memory where the project models follow a model specification that includes: (a) a multitude of model dimensions, (b) a multitude of model classes, (c) a model scoring rules, and (d) a model classification rules (Clater: Para 0046-0047 and Fig 3 via The functionality shown in FIG. 1 and described above is implemented on a Project Office Data System (PODS), shown in FIG. 2 as 200. The PODS 200 is centered on a Project Management Office (PMO) database 202 which stores, among other things, assessment questionnaires 204… FIG. 3 shows a data model 300 for PODS. Table I below provides a brief description of the tables in the database…);
	receiving through a network, using one or more processors, a multitude of project attributes, each comprised of a project attribute identifier and a project attribute value from a plurality of sources (Clater: Para 0046-0047 and Fig 3 via The functionality shown in FIG. 1 and described above is implemented on a Project Office Data System (PODS), shown in FIG. 2 as 200. The PODS 200 is centered on a Project Management Office (PMO) database 202 which stores, among other things, assessment questionnaires 204… FIG. 3 shows a data model 300 for PODS. Table I below provides a brief description of the tables in the database…);
	for each the project models, 
	c) assigning a model class identifier and a model class label based on the model classification rules (Clater: Para 0016 via The question sets are customizable and are assigned according to various classifications for a project. Classifications for the project include a portfolio and a project type. Projects are broken down into one or more portfolios or collections which have some common characteristic or interest (for example, a business unit or line of business, or a particular technology, etc.). Each portfolio has one or more question sets assigned to it that are used for assessment the elements of risk via the risk engine for all projects belonging to that portfolio. In addition to the portfolio assigned question sets, there are project type questions sets. Each project has a type classification assigned to it, and that type automatically incorporates risk question set appropriate for the particular project type.);
	d) assigning a project class identifier based on the model class identifier and a project class label based on the model class label (Clater: Para 0016, 0022, 0157 via The question sets are customizable and are assigned according to various classifications for a project. Classifications for the project include a portfolio and a project type. Projects are broken down into one or more portfolios or collections which have some common characteristic or interest (for example, a business unit or line of business, or a particular technology, etc.). Each portfolio has one or more question sets assigned to it that are used for assessment the elements of risk via the risk engine for all projects belonging to that portfolio. In addition to the portfolio assigned question sets, there are project type questions sets. Each project has a type classification assigned to it, and that type automatically incorporates risk question set appropriate for the particular project type… the preferred embodiment incorporates the MIT Model of portfolio classification, and uses it to perform a (classification) balance analysis, although those skilled in the art who have reviewed the present disclosure will appreciate that other models can be used instead of or in addition to the MIT model. For example, the MIT Model classifies projects as Infrastructure, Transactional, Informational, or Strategic, and uses the relative distributions of projects to those classifications to determine a position or balance for Cost Focused portfolio, Agility portfolio, or Balanced Cost and Agility portfolio… The project asset classes are based on the MIT model for classification...);
	assigning a unique project identifier (Clater: Para 0016, 0022-0023 via The question sets are customizable and are assigned according to various classifications for a project. Classifications for the project include a portfolio and a project type. Projects are broken down into one or more portfolios or collections which have some common characteristic or interest (for example, a business unit or line of business, or a particular technology, etc.). Each portfolio has one or more question sets assigned to it that are used for assessment the elements of risk via the risk engine for all projects belonging to that portfolio. In addition to the portfolio assigned question sets, there are project type questions sets. Each project has a type classification assigned to it, and that type automatically incorporates risk question set appropriate for the particular project type… In particular, the preferred embodiment incorporates the MIT Model of portfolio classification, and uses it to perform a (classification) balance analysis, although those skilled in the art who have reviewed the present disclosure will appreciate that other models can be used instead of or in addition to the MIT model. For example, the MIT Model classifies projects as Infrastructure, Transactional, Informational, or Strategic…In addition to the MIT Model for portfolio classification, a user can create new models with any classifications desired, and use them in the same way as the MIT Model. A project can be assigned as many portfolio/portfolio classifications as desired…);
	writing the unique project identifier, the project score, the project class identifier, the project class label, the project attributes from the computer memory to a history datastore (Clater: Para 0063 via The save button will appear for projects whose Project Initiation--Assessment information has not yet been defined. Otherwise, an update button will appear. The user can save the data in the database at any point, at any level of completion, but can only advance to the next page once all the fields have been filled-up. After saving the data in the database and if all the fields in the page have been filled-up…).
	However, Clater does not explicitly disclose the limitations of Claim 1 which state for each of the project models a) computing in the computer memory a multitude of model class scores using the project attributes that correspond to a model dimension applying the model scoring rules; b) assigning a project score from the model class score based on the model scoring rules.
	Ray though, with the teachings of Clater, teaches of
	for each of the project models 
	a) computing in the computer memory a multitude of model class scores using the project attributes that correspond to a model dimension applying the model scoring rules (Ray: Para 0043 via The system 200 is caused to assign a numerical scoring value to each project for each sub-criteria based on guideline scoring ranges for each sub-criteria. In an embodiment, the scoring ranges corresponding to each of the sub-criteria may be predefined based on a manual input from a user, calculations across acquired meta-data passed into the system and/or meta-data associated with the individual work streams that comprise the multiple activities within a project. Based on the scoring guidelines, a numerical scoring value is assigned to each project for each sub-criteria.);
	b) assigning a project score from the model class score based on the model scoring rules (Ray: Para 0043 via The system 200 is caused to assign a numerical scoring value to each project for each sub-criteria based on guideline scoring ranges for each sub-criteria. In an embodiment, the scoring ranges corresponding to each of the sub-criteria may be predefined based on a manual input from a user, calculations across acquired meta-data passed into the system and/or meta-data associated with the individual work streams that comprise the multiple activities within a project. Based on the scoring guidelines, a numerical scoring value is assigned to each project for each sub-criteria).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clater with the teachings of Ray in order to have for each of the project models a) computing in the computer memory a multitude of model class scores using the project attributes that correspond to a model dimension applying the model scoring rules; b) assigning a project score from the model class score based on the model scoring rules. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Referring to Claim 2, Clater/Ray teaches the method in claim 1, further receiving through a network from an end-user by a project attribute data entry through a user interface, the project attributes (Clater: Para 0013, 0044 via The framework collects data, either through Application Program Interfaces (APIs), or via direct data entry, on project performance measured by base Earned Value Analysis (EVA) data, quality data on defect rates, customer satisfaction ratings, manpower utilization, milestone progress…The user 102 interacts in the following manner with the risk engine 118. The user 102 forms custom questions, answers, and thresholds 120 into a question set 122, which becomes one of the user-defined and pre-packaged question sets 124 used by the risk engine 118. The user 102 supplies the following input to the risk engine 118: earned value analysis (EVA) 126, question responses 128, performance measurements 130, quality data 132, customer satisfaction information 134, staff power utilization information 136, and milestone progress 138…).

	Referring to Claim 3, Clater/Ray teaches the method in claim 1, further receiving through a network from an application programming interface, the project attributes (Clater: Para 0013, 0044 via The framework collects data, either through Application Program Interfaces (APIs), or via direct data entry, on project performance measured by base Earned Value Analysis (EVA) data, quality data on defect rates, customer satisfaction ratings, manpower utilization, milestone progress…The user 102 interacts in the following manner with the risk engine 118. The user 102 forms custom questions, answers, and thresholds 120 into a question set 122, which becomes one of the user-defined and pre-packaged question sets 124 used by the risk engine 118. The user 102 supplies the following input to the risk engine 118: earned value analysis (EVA) 126, question responses 128, performance measurements 130, quality data 132, customer satisfaction information 134, staff power utilization information 136, and milestone progress 138…).

	Referring to Claim 4, Clater/Ray teaches the method in claim 1 further comprising the model specification for a cluster analysis model with a multitude of dimensions and a multitude of classes, a model scoring rules, and a model classification rules (Ray: Para 0044 via The system 200 is caused to aggregate the scores for each project across the sub-criteria to determine a summary rating score for each project);
	wherein each model dimension has a multitude of model dimension scales and a model dimension scale has a model dimension value (Ray: Para 0039 via Further, the system 200 may be caused to assign a point scale to each of a set of sub-criteria for each criterion. For instance, the set of sub-criteria to which a point scale is assigned may be the sub-criteria for the business alignment criterion, namely, alignment to strategy and alignment to values. In an embodiment, the system 200 may be caused to visually present guidance to human users on the application of the point scale to each set of criteria and sub-criteria or may assign the points based on the execution of analytical algorithms drawing from pre-configured business rules utilizing reference data maintained in other systems);
	wherein the model scoring rules are: per class, a model class score is cumulated total of model dimension value that corresponds to the model dimension scale represented in the project attribute value for the model dimension in the model class, and a project score is set equivalent to the model class score scoring highest (Ray: Para 0038-0039, 0044 via The system 200 may be caused to assign a point scale to each of a set of criteria for rating projects in a portfolio of projects. For example, a set of criteria to which a point scale is assigned includes business alignment, project risk management impact, governance, risk, and compliance (GRC) risk management impacts, and value (ROI). In an embodiment, the set of sub-criteria associated with the plurality of criteria includes, for example, (a) sub-criteria ‘alignment to strategies and values’ associated with the criteria ‘alignment’, (b) sub-criteria ‘scope’, ‘change management’, ‘complexity’, and ‘readiness’ associated with the criteria ‘project risk management’ sub-criteria; and (c) sub-criteria ‘health and safety’, ‘financial’, ‘reputational’, and ‘compliance’ associated with the criteria ‘GRC risk management’… the system 200 may be caused to assign a point scale to each of a set of sub-criteria for each criterion. For instance, the set of sub-criteria to which a point scale is assigned may be the sub-criteria for the business alignment criterion, namely, alignment to strategy and alignment to values. In an embodiment, the system 200 may be caused to visually present guidance to human users on the application of the point scale to each set of criteria and sub-criteria or may assign the points based on the execution of analytical algorithms drawing from pre-configured business rules utilizing reference data maintained in other systems… The system 200 is caused to aggregate the scores for each project across the sub-criteria to determine a summary rating score for each project. Further, the system 200 is caused to assign a rank to each project based on the summary rating score. The programs are then ranked with the highest scoring program being assigned the highest ranking and the lowest scoring program being assigned the lowest ranking);
	wherein the model classification rules are a project class identifier and a project class label are set equivalent to the model class identifier and the model class label that corresponds to the model class score with the highest value (Ray: Para 0044 via The system 200 is caused to aggregate the scores for each project across the sub-criteria to determine a summary rating score for each project. Further, the system 200 is caused to assign a rank to each project based on the summary rating score. The programs are then ranked with the highest scoring program being assigned the highest ranking and the lowest scoring program being assigned the lowest ranking).

	Referring to Claim 5, Clater/Ray teaches the method in claim 1 further comprising the model specification for a multiple regression analysis model with a multitude of dimensions and a class, a model scoring rules, and a model classification rules; each model dimension has a model dimension value;
wherein the model scoring rules are: each of the model dimension value is multiplied by a project attribute value that corresponds to the model dimension and added together with a constant that represents an intercept; the result is a model class score that is assigned as a project score; wherein the model classification rules are the model class score is rounded, and the results are assigned as the model class identifier; the model class label is set equivalent to the model class identifier that corresponds to the identifier (Ray: Para 0055, 0065 via in at least It should be noted that scoring may be performed via a variety of suitable methods, depending on implementation-specific considerations. For example, in some embodiments, scoring may be provided via human input. In other embodiments, scoring may be provided via automated calculations based on the business rules in the criteria guidelines for ingested risk-related meta-data, or automated calculations based on the business rules in the criteria guidelines for meta-data maintained at the work stream level within each project… once the numerical value has been assigned to each project for each sub-alignment parameter, a maximum possible score is calculated, at step 506. For example, the maximum possible score is calculated for table 600 by multiplying 9 times the number of parameters 1-6 for a total maximum possible score of 602 (and minimum possible score of −54). A total score for each project of the plurality of projects 606 may then be determined based on the assigned weights for each of parameters 1-6 in row 604 and the assigned numerical values (block 48). For example, the total score for each project may be determined by multiplying the assigned numerical values by the assigned weights for each of parameters 1-6. It should be noted that in some embodiments, the total score may be summed to ensure that it is less than or equal to a predetermined category value).

	Referring to Claim 6, Clater/Ray teaches the method in claim 1 further comprising the model specification for a topic model with one dimension and a multitude of classes, a model scoring rules, and a model classification rules (Clater: Para 0047, 0066; Ray: Para 0044, 0060);
	wherein the model dimension has a model dimension value and a model dimension scale with words that define the topic model (Clater: Para 0047 via FIG. 3 shows a data model 300 for PODS. Table I below provides a brief description of the tables in the database);
	wherein the model scoring rules are: a logical comparison to assign a model class score when all words in the model dimension scale are in a project attribute value (Clater: Para 0066 via The Project Initiation Assessment--Human Resources page 416 permits the user to define or update the Project Initiation Assessment--Human Resources details of a new or existing project. The save button will appear for projects whose Project Initiation Assessment--Human Resources information has not yet been defined. Otherwise, an update button will appear. There is a score corresponding to a question/answer combination which will be used to determine the color classification to be displayed in the reports);
	wherein the highest value for the model class score is assigned as a project score (Ray: Para 0044 via The system 200 is caused to aggregate the scores for each project across the sub-criteria to determine a summary rating score for each project. Further, the system 200 is caused to assign a rank to each project based on the summary rating score. The programs are then ranked with the highest scoring program being assigned the highest ranking and the lowest scoring program being assigned the lowest ranking);
	wherein the model classification rules set a project class identifier and a project class label equivalent to a model class identifier and a model class label that correspond to the highest value for the model class score (Ray: Para 0060 via if the parameters 1-6 correspond to strategies 1-6, a value between 1 and 3 may be assigned based on the relative importance of a given strategy to the organization. The strategies for table 600 may be sourced from the statement of business objectives and strategies found, for example, in enterprise planning documentation, metrics documentation, and/or annual report statements. In an embodiment, the system 300 may utilize text mining techniques or intelligent text analysis to extract relevant information from enterprise planning documentation, metrics documentation, and/or annual report statements, and for deriving the scores to be assigned to the parameters 1-6 based on the relevant information).
Allowable Subject Matter
Claims 7-10 would be allowed if rewritten to overcome the rejections under 35 USC 101 set forth in this office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bennett (US 2003/0208429 A1) Method And System For Managing A Portfolio
Viswanath et al. (US 2018/0181898 A1) METHOD AND APPARATUS FOR A BENCHMARKING SERVICE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623